Title: To Alexander Hamilton from Joseph Dwight, 6 December 1799
From: Dwight, Joseph H.
To: Hamilton, Alexander


          
            Sir
            Bennington. Decr. 6th. 1799
          
          Agreeable to your orders of the 4th Novr. last I have reported my self to Major Buell where I wait his orders—
          With Respect I have The Honor to be your most Obt. & very Hble Servt.
          
            Jos. H. Dwight
            Lieut. 1st. Regt. of Infantry
          
          Majr. Genl. Hamilton New York
        